DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered.
The specification objection and 112(b) rejections are withdrawn due to amendments.
Applicant’s arguments with respect to claims 1, 14, and 17 are not persuasive. Applicant argues that Yang does not disclose the lithology fraction model is based on any of the additional measurement logs (i.e. logs 44 and/or 46). Examiner respectfully disagrees. Yang explicitly states that formation information, such as lithology (¶ [0048]) is derived from the use of the different logs including the cutting logs, drilling parameter logs, and gas/mud logs (¶ [0048-0051]). Since all the data is included in the formation analysis it fulfills the claim limitation. Applicant needs to more narrowly define how “at least one additional measurement log” is incorporated or what data it contains to overcome the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2017/0260855).
With respect to claim 1: Yang discloses a method for determining a lithology of a subterranean formation into which a wellbore has been drilled, comprising: 
- receiving a set of measurement logs (40) comprising a plurality of measurement logs (42, 44 or 46, 70), each measurement log representing a measured characteristic of the wellbore plotted according to depth (¶ [0037, 0046, 0048, 0062]; Figs. 2-4), wherein the measured characteristics of the set of measurement logs include cuttings percentage (42; ¶ [0044, 0048]) and one or more additional measured characteristics (¶ [0048-49]), 
- segmenting the wellbore into regions based on an identified change of trend in at least one of the measurement log of the set (¶ [0048-51]; Figs. 2-4), 
- sub-segmenting at least one region into zones based on detection of appearance or disappearance of a rock type in the cuttings percentage log (¶ [0048-51]; Figs. 2-4), and
- in each zone, determining a location, length and rock type of one or more layers based on a total percentage of each rock type in the zone in the cuttings percentage log and at least one additional measurement logs (the other of 44 or 46 not included in the plurality of measurement logs; ¶ [0048-51]; Figs. 2-4).
With respect to claim 2: Yang further discloses the additional measured characteristics comprise one or more of a gamma-ray count, a rate of penetration, a total gas in mud, a formation strength, a weight on bit, or a resistivity (¶ [0038, 0048-51]).
With respect to claim 3: Yang further discloses the additional measured characteristics comprise the formation strength, wherein the method further comprises computing the formation strength from the weight on bit, revolutions per minute and rate of penetration (¶ [0050, 0091]).
With respect to claim 5: Yang further discloses determining the length of the one or more layers includes determining an aggregated length of layers having the predetermined rock type (¶ [0048-51]; Figs. 2-4), wherein the aggregated length corresponds to percentage of the zone length equal to a total percentage of the predetermined rock type in the zone (¶ [0048-51]; Figs. 2-4).
With respect to claim 11: Yang further discloses segmenting the measurements log includes identifying change points (points where lithology change in Figs. 2-4) in the measurement log, wherein at least a change point depth is defined as a boundary of a region (Figs. 2-4).
With respect to claim 13: Yang further discloses generating a lithology log based on the location, length and rock type of the one or more layers (Figs. 2-4).
With respect to claim 14: Yang discloses a method for determining a lithology of a subterranean formation into which a wellbore has been drilled, comprising: 
- receiving a set of measurement logs (40) comprising a plurality of measurement logs (42, 44 or 46, 70), each measurement log representing a measured characteristic of the wellbore plotted according to depth (¶ [0037, 0046, 0048, 0062]; Figs. 2-4), wherein the measured characteristic of the set of measurement logs include at least cuttings percentage (42; ¶ [0044, 0048]) and one or more additional measured characteristic (¶ [0048-49]); 
- segmenting the wellbore into regions based on an identified change of trend in at least one of the measurement log of the set (¶ [0048-51]; Figs. 2-4); and 
- automatically generating a lithology log containing a sequence of layers (Figs. 2-4), each layer identified by a location in depth, a length and a rock type in at least one region based on the measured characteristics (¶ [0048-51, 0140]; Figs. 2-4).
With respect to claim 15: Yang further discloses automatically generating the lithology log includes sub-segmenting at least one region into zones based on a detection of appearance or disappearance of a rock type in the cuttings percentage log and determining (¶ [0048-51]; Figs. 2-4), in each zone, a location, length and rock type of one or more layers based on a total percentage of each rock type in the zone in the cuttings percentage log and at least one additional measurement log (the other of 44 or 46 not included in the plurality of measurement logs; ¶ [0048-51]; Figs. 2-4).
With respect to claim 16: Yang further discloses the additional measured characteristics comprise one or more of a gamma-ray count, a rate of penetration, a total gas in mud, a formation strength, a weight on bit, or a resistivity (¶ [0048-51]).
With respect to claim 17: Yang discloses a system for determining a lithology of a subterranean formation into which a wellbore has been drilled, comprising a processing system (¶ [0140-41]) having one or more processors (¶ [0140-41]) configured to: 
- receiving a set of measurement logs (40) comprising a plurality of measurement logs (42, 44 or 46, 70), each measurement log representing a measured characteristic of the wellbore plotted according to depth (¶ [0037, 0046, 0048, 0062]; Figs. 2-4), wherein the measured characteristic of the set of measurement logs include at least cuttings percentage (42; ¶ [0044, 0048]) and one or more additional measured characteristic (¶ [0048-49]), 
- segmenting the wellbore into regions based on an identified change of trend in at least one of the measurement log of the set (¶ [0048-51]; Figs. 2-4), and
- generate a lithology log containing a sequence of layers (Figs. 2-4), each layer identified by a location in depth, a length and a rock type in at least one region based on the measured characteristics (¶ [0048-51]; Figs. 2-4).
With respect to claim 18: Yang further discloses a cuttings sample analysis device (¶ [0042-45]) for analyzing cuttings exiting the wellbore (¶ [0042-45]); a gas sample analysis device (¶ [0042-44, 0046]) for analyzing gas extracted from the drilling fluid exiting the wellbore (¶ [0042-44, 0046]), wherein one of the additional measured characteristics is total gas in mud (¶ [0048, 0054-55]); a downhole tool (32) for taking one or more downhole measurement (¶ [0038]), wherein one of the additional measured characteristic is gamma-ray count or resistivity (¶ [0038]); and a sensor (¶ [0050]) situated at the well site (¶ [0050]), at the surface (¶ [0050]), to measure one or more of the parameters relative to a drilling installation of the wellbore (¶ [0050]), wherein one of the additional measured characteristic is weight on bit, torque on bit, rate of penetration, rotation per minute or formation strength (¶ [0050]).
With respect to claim 19: Yang further discloses the processing system is configured to sub- segment at least one region into zones based on a detection of appearance or disappearance of a rock type in the cuttings percentage log (¶ [0048-51]; Figs. 2-4), and, in each zone, determine a location, length and rock type of one or more layers based on a total percentage of each rock type in the zone in the cuttings percentage log and at least one additional measurement logs (the other of 44 or 46 not included in the plurality of measurement logs; ¶ [0048-51]; Figs. 2-4).
With respect to claim 20: Yang further discloses the processing system is configured to generate the lithology log automatically (¶ [0140-41]).

Allowable Subject Matter
Claims 4, 6-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672